
	

113 HR 1696 IH: Master Limited Partnerships Parity Act
U.S. House of Representatives
2013-04-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1696
		IN THE HOUSE OF REPRESENTATIVES
		
			April 24, 2013
			Mr. Poe of Texas (for
			 himself, Mr. Welch,
			 Mr. Thompson of California,
			 Mr. Gibson,
			 Mr. Gardner, and
			 Mr. Blumenauer) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  publicly traded partnership ownership structure to energy power generation
		  projects and transportation fuels, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Master Limited Partnerships Parity
			 Act.
		2.Extension of publicly
			 traded partnership ownership structure to energy power generation projects,
			 transportation fuels, and related energy activities
			(a)In
			 generalSubparagraph (E) of
			 section 7704(d)(1) of the Internal Revenue Code of 1986 is amended—
				(1)by striking income and gains derived
			 from the exploration and
			 inserting
					
						income and gains derived from the
			 following:(i)Minerals,
				natural resources, etcThe
				exploration
						,
				(2)by inserting
			 or before industrial source,
				(3)by inserting a
			 period after carbon dioxide, and
				(4)by striking , or the transportation
			 or storage and all that follows and inserting the following:
					
						(ii)Renewable
				energyThe generation of
				electric power exclusively utilizing any resource described in section 45(c)(1)
				or energy property described in section 48 (determined without regard to any
				termination date), or in the case of a facility described in paragraph (3) or
				(7) of section 45(d) (determined without regard to any placed in service date
				or date by which construction of the facility is required to begin), the
				accepting or processing of such resource.
						(iii)Electricity
				storage devicesThe receipt and sale of electric power that has
				been stored in a device directly connected to the grid.
						(iv)Combined heat
				and powerThe generation, storage, or distribution of thermal
				energy exclusively utilizing property described in section 48(c)(3) (determined
				without regard to subparagraphs (B) and (D) thereof and without regard to any
				placed in service date).
						(v)Renewable
				thermal energyThe generation, storage, or distribution of
				thermal energy exclusively using any resource described in section 45(c)(1) or
				energy property described in clause (i) or (iii) of section 48(a)(3)(A).
						(vi)Waste heat to
				powerThe use of recoverable waste energy, as defined in section
				371(5) of the Energy Policy and Conservation Act (42 U.S.C. 6341(5)) (as in
				effect on the date of the enactment of the Master Limited Partnerships Parity
				Act).
						(vii)Renewable fuel
				infrastructureThe storage or
				transportation of any fuel described in subsection (b), (c), (d), or (e) of
				section 6426.
						(viii)Renewable
				fuelsThe production,
				storage, or transportation of any renewable fuel described in section
				211(o)(1)(J) of the Clean Air Act (42 U.S.C. 7545(o)(1)(J)) (as in effect on
				the date of the enactment of the Master
				Limited Partnerships Parity Act) or section 40A(d)(1).
						(ix)Renewable
				chemicalsThe production,
				storage, or transportation of any renewable chemical (as defined in paragraph
				(6)).
						(x)Energy efficient
				buildingsThe audit and
				installation through contract or other agreement of any energy efficient
				building property described in section 179D(c)(1).
						(xi)Gasification
				with sequestrationThe
				production of any product from a project that meets the requirements of
				subparagraphs (A) and (B) of section 48B(c)(1) and that separates and
				sequesters in secure geological storage (as determined under section 45Q(d)(2))
				at least 75 percent of such project's total qualified carbon dioxide (as
				defined in section 45Q(b)).
						(xii)Carbon capture
				and sequestrationThe generation or storage of electric power
				produced from any facility which is a qualified facility described in section
				45Q(c) and which disposes of any captured qualified carbon dioxide (as defined
				in section 45Q(b)) in secure geological storage (as determined under section
				45Q(d)(2)).
						.
				(b)Renewable
			 chemicalSection 7704(d) of such Code is amended by adding at the
			 end the following new paragraph:
				
					(6)Renewable
				chemicalThe term renewable chemical means a
				monomer, polymer, plastic, formulated product, or chemical substance produced
				from renewable biomass (as defined in section 9001(12) of the Farm Security and
				Rural Investment Act of 2002 (7 U.S.C. 8101(12), as in effect on the date of
				the enactment of the Master Limited
				Partnerships Parity
				Act).
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, in taxable years ending after such
			 date.
			
